DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pat. No. US 5672176) in view of Kishan et al. (Pub. No. US 2015/0272628 A1).
Regarding claims 1-9 and 25, Biedermann et al. discloses a coupling device (figure 3) for use with a bone anchoring element 1 comprising a head 3 and a shank 2 for anchoring in bone, the coupling device comprising: a receiving part 5 connectable to the head 3 of the bone anchoring element, the receiving part 5 having a first end, a second end, and a longitudinal axis extending between respective centers of the first and second ends (figure 2), and defining a coaxial passage 16 extending from the first end towards the second end (figure 2); a pressure member 20 comprising a non-expandable first portion 23 and a radially expandable second portion 24 first portion that forms a seat for the head 3 (figure 1), wherein the first and second portions are restricted from separating from one another while the pressure member 20 is free of forces from outside the pressure member acting thereon (figure 2), and wherein the pressure member 20 is movable in the passage to a position where the receiving part 5 acts on the second portion 24 to exert pressure on and lock the head 3 when the head 3 is held in the seat 25 (col. 3, lines 55-65; figure 1); wherein when the pressure member 20 is in the receiving part 5, a maximum height of the entire pressure member 20 measured in a direction of the longitudinal axis is shorter than a height of the receiving part 5 measured in the direction of the longitudinal axis (figure 1), a central axis of the first portion 23 of the pressure member 20 is substantially coaxial with the longitudinal axis (figure 1). The second portion 24 of the pressure member 20 comprises at least one flexible wall portion 24 (the slits 28 form the flexible wall portion- figure 2).  The receiving part 5 defines an opening 7 at or near the second end of the receiving part (figure 2).  The first and second portions 23, 24 of the pressure member 20 are monolithically formed with one another (figure 2).
Biedermann et al. discloses the claimed invention except wherein the seat is configured to be arranged asymmetrically relative to the longitudinal axis of the receiving part, such that the seat facilitates pivoting of a connected bone anchoring element in at least a first direction at a first maximum angle relative to the longitudinal axis, and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle; wherein a wall thickness of the second portion of the pressure member is greater in the second direction than in the first direction; wherein the second maximum angle is substantially 00 relative to the longitudinal axis; at least one of the pressure member or the receiving part defines an opening at or near the second end of the receiving part with a non-circular profile; wherein the opening is substantially elliptical; wherein at least one of the pressure member or the receiving part defines an opening at or near the second end of the receiving part with a cut-out in the first direction to permit the bone anchoring element to pivot to the first maximum angle in the first direction; wherein the second portion of the pressure member comprises a surface in the second direction that extends vertically to facilitate increased contact with the shank; wherein the pressure member is configured to extend out of the second end of the receiving part.
  Kishan et al. teaches a coupling device for use with a bone anchoring element wherein the pressure member comprises a vertically extending contact surface 145 that results in the seat being arranged asymmetrically relative to the longitudinal axis of the receiving part 120 while a central axis of the first portion of the pressure member 140 is substantially coaxial with the longitudinal axis (figure 4), such that the seat facilitates pivoting of a connected bone anchoring element 160 in at least a first direction at a first maximum angle relative to the longitudinal axis, and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle (figures 4 and 5; paragraphs 0047 and 0048).  A wall thickness of the expandable portion of the pressure member 140 is greater in the second direction than in the first direction (figure 4).  The second maximum angle is substantially 0 relative to the longitudinal axis (figure 5; paragraphs 0047 and 0048).  At least one of the pressure member 140 or the receiving part 120 defines an opening 146 at or near the second end of the receiving part with a non-circular profile (the protrusion 145 results in the opening having a non-circular profile, figures 1 and 4).  The opening 146 is substantially elliptical (as a result of the protrusion extending into the opening 146 on one side, the opening is substantially elliptical- figures 1 and 4).  At least one of the pressure member 140 or the receiving part 120 defines an opening 146 at or near the second end of the receiving part 120 with a cut-out (illustrated in figure 1) in the first direction to permit the bone anchoring element 160 to pivot to the first maximum angle in the first direction (figure 5).  The expandable portion of the pressure member 140 comprises a surface 145 in the second direction that extends vertically to facilitate increased contact with the shank (figures 1, 4, and 5).  The pressure member 140 is configured to extend out of the second end of the receiving part 120 (figures 5 and 14B).  Kishan et al. teaches that it is advantageous for the pressure member to comprise the vertically extending contact surface in order to inhibit the screw from pivoting in a desired direction, which facilitates manipulation and realignment of the spine (paragraphs 0012 and 0040).

    PNG
    media_image1.png
    679
    412
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the pressure member disclosed by Biedermann et al. to have a seat that is configured to be arranged asymmetrically relative to the longitudinal axis of the receiving part (by modifying the pressure member to have a distally extending contact surface 145), such that the seat facilitates pivoting of a connected bone anchoring element in at least a first direction at a first maximum angle relative to the longitudinal axis, and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle; wherein a wall thickness of the second portion of the pressure member is greater in the second direction than in the first direction; wherein the second maximum angle is substantially 00 relative to the longitudinal axis; at least one of the pressure member or the receiving part defines an opening at or near the second end of the receiving part with a non-circular profile; wherein the opening is substantially elliptical; wherein at least one of the pressure member or the receiving part defines an opening at or near the second end of the receiving part with a cut-out in the first direction to permit the bone anchoring element to pivot to the first maximum angle in the first direction; wherein the second portion of the pressure member comprises a surface in the second direction that extends vertically to facilitate increased contact with the shank; wherein the pressure member is configured to extend out of the second end of the receiving part, as taught by Kishan et al., in order to directionally limit/control the pivoting angle of the bone screw to facilitate manipulation/realignment of the spine.
Regarding claims 10-21, Biedermann et al. discloses a bone anchoring device (figures 1-3) comprising: a bone anchoring element 1 comprising a head 3 and a shank 2 for anchoring in bone (figure 2); and a coupling device 5, 20 for use with the bone anchoring element 1, the coupling device 5, 20 comprising: a receiving part 5 connectable to the head 3, the receiving part 5 having a first end, a second end, and a longitudinal axis extending between the first and second ends (figure 2), and defining a coaxial passage 16 extending from the first end towards the second end (figure 2); a pressure member 20 comprising a non-expandable first portion 23 and a radially expandable second portion 24 that forms a seat 25 for the head 3 (figure 1), wherein the first and second portions 23, 24 are restricted from separating from one another while the pressure member 29 is free of forces from outside the pressure member acting thereon (they are monolithically formed), and wherein the pressure member 20 is movable in the passage 16 to a first position where the receiving part 5 acts on the second portion 24 to exert pressure on and lock the head 3 when the head 3 is held in the seat (col. 3, lines 55-65; figure 1); wherein when the pressure member 20 is in the receiving part 5 with a central axis of the first portion of the pressure member extending substantially coaxially with the longitudinal axis and when the head 3 is held in the seat 25, the bone anchoring element 1 is pivotable in at least a first direction at a first maximum angle relative to the longitudinal axis (i.e., to the left), and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis (i.e., to the right), wherein when the pressure member is at the first position and the bone anchoring element is pivoted in the first direction at the first maximum angle, the bone anchoring element directly contacts the receiving part (since the pressure member is recessed within the receiver, pivoting of the bone anchor will result in the bone anchor contacting the receiver, figure 1). The seat 25 is configured to clamp the head 3 by friction prior to final locking of the head relative to the receiving part (prior to final locking of the device, the seat will be partially compressed around the head, thereby clamping it by friction prior to final locking).  The receiving part 5 forms an abutment that limits the pivoting of the bone anchoring element in the first direction (figure 1).  

Biedermann et al. discloses the claimed invention except wherein the second maximum angle is smaller than the first maximum angle; and wherein when the pressure member is at the first position and the bone anchoring element is pivoted in the second direction at the second maximum angle, the pressure member prevents the bone anchoring element from directly contacting the receiving part; wherein the pressure member forms an abutment that limits the pivoting of the bone anchoring element in the second direction; wherein when the head is in the seat and the bone anchoring element is pivoted in the second direction, a neck of the bone anchoring element located between the head and the shank is configured to abut against the abutment; wherein the abutment extends vertically to facilitate increased contact with the neck of the bone anchoring element; wherein the second portion of the pressure member defines an opening for inserting the head into the seat, and wherein an edge of the opening comprises the abutment; wherein a wall thickness of the second portion of the pressure member is greater in the second direction corresponding to the abutment than in the first direction; wherein the second maximum angle is substantially 00 relative to the longitudinal axis; wherein the second portion of the pressure member is configured to extend over at least part of a region of the head that defines a greatest width of the head; wherein the receiving part and/or the pressure member facilitate pivoting of the bone anchoring element to a plurality of different maximum angles relative to the longitudinal axis in directions other than the first and second directions; wherein the receiving part and/or the pressure member limit pivoting of the bone anchoring element to the second maximum angle in substantially every direction other than the first direction relative to the longitudinal axis.
Kishan et al. discloses a bone anchoring device 100 (figure 1) wherein when the pressure member 140 is in the receiving part with a central axis of the first portion of the pressure member extending substantially coaxially with the longitudinal axis and when the head 162 is held in the seat, the bone anchoring element 160 is pivotable in at least a first direction at a first maximum angle alpha relative to the longitudinal axis (figure 5), and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle (figure 5- due to the presence of the vertically extending contact surface 145), wherein the pressure member 140 prevents the bone anchoring element from directly contacting the receiving part 120 in at least the second direction (figures 2, 4, 5, and 14b).  The pressure member 140 forms an abutment 145 that limits the pivoting of the bone anchoring element 160 in the second direction (figure 5; paragraphs 0047-0050).  When the head 162 is in the seat and the bone anchoring element 160 is pivoted in the second direction, a neck of the bone anchoring element 160 located between the head 162 and the shank 164 is configured to abut against the abutment 145 (figures 4 and 5).  The abutment 145 extends vertically to facilitate increased contact with the neck of the bone anchoring element 160 (figure 4).  The second portion of the pressure member 140 defines an opening 146 for inserting the head 162 into the seat, and wherein an edge of the opening comprises the abutment 145 (figures 1 and 4).  A wall thickness of the expandable portion of the pressure member 140 is greater in the second direction corresponding to the abutment 145 than in the first direction (figure 4).  The second maximum angle is substantially 00 relative to the longitudinal axis (figure 5; paragraphs 0047-0050).  The second portion of the pressure member 140 is configured to extend over at least part of a region of the head 162 that defines a greatest width of the head (figure 4).  The seat is configured to clamp the head 162 by friction prior to final locking of the head 162 relative to the receiving part 120 (paragraph 0045).  The receiving part 120 forms an abutment (illustrated in figure 4) that limits the pivoting of the bone anchoring element 160 in the first direction (when in the unlocked configuration as shown in figure 4, the receiving part forms an abutment that limits pivoting of the bone anchor in the first direction).  The receiving part 120 and/or the pressure member 140 facilitate pivoting of the bone anchoring element to a plurality of different maximum angles relative to the longitudinal axis in directions other than the first and second directions (figure 6; paragraph 0048).  The receiving part 120 and/or the pressure member 140 limit pivoting of the bone anchoring element 160 to the second maximum angle in substantially every direction other than the first direction relative to the longitudinal axis (paragraph 0050).  Kishan et al. teaches that it is advantageous for the pressure member to comprise the vertically extending contact surface in order to inhibit the screw from pivoting in a desired direction, which facilitates manipulation and realignment of the spine (paragraphs 0012 and 0040).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the pressure member disclosed by Biedermann et al. to have a distally extending contact surface, as taught by Kishan et al., in order to inhibit the screw from pivoting in a desired direction, which facilitates manipulation and realignment of the spine (paragraphs 0012 and 0040).  As a result, the second maximum angle is smaller than the first maximum angle; and when the pressure member is at the first position and the bone anchoring element is pivoted in the second direction at the second maximum angle, the pressure member prevents the bone anchoring element from directly contacting the receiving part; the pressure member forms an abutment that limits the pivoting of the bone anchoring element in the second direction; wherein when the head is in the seat and the bone anchoring element is pivoted in the second direction, a neck of the bone anchoring element located between the head and the shank is configured to abut against the abutment; wherein the abutment extends vertically to facilitate increased contact with the neck of the bone anchoring element; the second portion of the pressure member defines an opening for inserting the head into the seat, and an edge of the opening comprises the abutment; a wall thickness of the second portion of the pressure member is greater in the second direction corresponding to the abutment than in the first direction; the second maximum angle is substantially 00 relative to the longitudinal axis; the second portion of the pressure member is configured to extend over at least part of a region of the head that defines a greatest width of the head; the receiving part and/or the pressure member facilitate pivoting of the bone anchoring element to a plurality of different maximum angles relative to the longitudinal axis in directions other than the first and second directions; and the receiving part and/or the pressure member limit pivoting of the bone anchoring element to the second maximum angle in substantially every direction other than the first direction relative to the longitudinal axis.
Regarding claims 22 and 23, Biedermann et al. discloses a method for implanting a bone anchoring device (figures 1-3) into bone, the bone anchoring device comprising a bone anchoring element 1 comprising a head 3 and a shank 2 for anchoring in bone and a coupling device 5, 20 comprising a receiving part 5, the receiving part 5 having a first end, a second end, and a longitudinal axis extending between respective centers of the first and second ends, and defining a coaxial passage 16 extending from the first end towards the second end, a pressure member 20 comprising a non-expandable first portion 23 and a radially expandable second portion 24 that forms a seat for the head (figure 1), wherein the first and second portions 23, 24 are restricted from separating from one another while the pressure member 20 is free of forces from outside the pressure member 20 acting thereon (figure 2, because it is monolithic), and a locking element 45, the method comprising: anchoring the shank 1 of the bone anchoring element to bone (col. 3, line 44-col. 4, line 25); adjusting an angular position of the receiving part 5 relative to the shank 1 when the pressure member 20 is in the receiving part 5 and the head 3 is held in the seat (col. 3, line 44-col. 4, line 25), wherein the seat 25 facilitates pivoting of the receiving part 5 relative to the bone anchoring element 1 in at least a first direction at a first maximum angle relative to the longitudinal axis (col. 3, line 44-col. 4, line 25), and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis (col. 3, line 44-col. 4, line 25) advancing the locking element 45 in the passage to move the pressure member 20 in the passage to a position where the receiving part 5 acts on the second portion 24 to exert pressure on and lock the head 3 relative to the receiving part 5 (col. 3, line 44-col. 4, line 25).  
The receiving part 5 defines a transverse recess 10 for receiving a rod 15, and wherein the first portion 23 of the pressure member 20 is configured to extend into the recess 10 to contact the rod (figure 1).
Biedermann et al. discloses the claimed invention except wherein-6- 117473564.1Appin No. 17/195,120Amdt date May 13, 2022Reply to Office action of February 14, 2022when the pressure member 20 is in the receiving part 5, the seat is configured to be arranged asymmetrically relative to the longitudinal axis of the receiving part while a central axis of the first portion of the pressure member is substantially coaxial with the longitudinal axis, and wherein the second maximum angle is smaller than the first maximum angle.
Kishan et al. teaches a coupling device for use with a bone anchoring element wherein the pressure member comprises a vertically extending contact surface 145 that results in the seat being arranged asymmetrically relative to the longitudinal axis of the receiving part 120 while a central axis of the first portion of the pressure member 140 is substantially coaxial with the longitudinal axis (figure 4), such that the seat facilitates pivoting of a connected bone anchoring element 160 in at least a first direction at a first maximum angle relative to the longitudinal axis, and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle (figures 4 and 5; paragraphs 0047 and 0048).  Kishan et al. teaches that it is advantageous for the pressure member to comprise the vertically extending contact surface in order to inhibit the screw from pivoting in a desired direction, which facilitates manipulation and realignment of the spine (paragraphs 0012 and 0040).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the pressure member disclosed by Biedermann et al. to have a seat that is configured to be arranged asymmetrically relative to the longitudinal axis of the receiving part (by modifying the pressure member to have a distally extending contact surface 145), such that the seat facilitates pivoting of a connected bone anchoring element in at least a first direction at a first maximum angle relative to the longitudinal axis, and a second direction opposite the first direction at a second maximum angle relative to the longitudinal axis that is smaller than the first maximum angle, as taught by Kishan et al., in order to directionally limit/control the pivoting angle of the bone screw to facilitate manipulation/realignment of the spine.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biedermann et al. (Pat. No. US 5672176) in view of Kishan et al. (Pub. No. US 2015/0272628 A1) and further in view of Jackson et al. (Pub. No. US 2012/0209336).
Regarding claim 24, Biedermann et al. as modified by Kishan et al. discloses the claimed invention except wherein the opening at or near the second end of the receiving part is arranged asymmetrically relative to the longitudinal axis of the receiving part.  
Jackson teaches wherein the opening 61 at or near the second end of the receiving part 10 is arranged asymmetrically relative to the longitudinal axis of the receiving part (via cutout 109) in order to provide increased angulation of the bone screw in the direction of the cutout 109 (paragraph 0089; figure 8).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the opening at the second end of the receiving part to be arranged asymmetrically relative to the longitudinal axis of the receiving part, as taught by Jackson et al., in order to maximize pivoting of the bone screw in the first direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773